Title: From James Madison to Edmund Randolph, 2 December 1787
From: Madison, James
To: Randolph, Edmund


My dear friend
New York Decr. 2d. 1787.
The period since my last has been so unfruitful of occurrences that I have not thought it worth while to trouble you with a letter and I do it now more to prevent too long a chasm, than for the sake of any interesting communication. Our public letter gave you the latest authentic information from Europe. A general war seems not improbable; a war between the Turks & Russians has actually commenced. The enterprising movements of the Prussian troops have disconcerted the patriotic party & their supporters, and it seems as if the Stadtholder would gain a compleat triumph. What effect this may have on the Government of that Country I cannot undertake to foretell. I have never been inclined to think that compleat success to the views of either party would be favorable to the people. If the Stadtholdership were abolished, the Government unless further changes concurred, would be a simple aristocracy. Should the patriots as they call themselves be excluded from the Govt. the Stadtholder would be an absolute Monarch. Whilst both continue they check each other, which is absolutely necessary as the people have no check on either. The consequence of the people arises from the competitions of the two for their favor. In general the lower order have been partizans of the Stadtholder. They are so it is said in the present contest.
A British packet arrived here a few days ago but does not bring later information than the last one from France. She has had a long voyage and called in at Halifax, a circumstance which some connect with the probability of a war.
We have not more than two or three States as yet attending. It is altogether conjectural when the deficiency of a quorum will be made up.
No recent indications of the views of the States as to the Constitution have come to my knowledge. The elections in Connecticut are over and as far as the returns are known, a large majority are friendly to it. Docr. Johnson says, it will be pretty certainly adopted; but there will be opposition. The power of taxing any thing but imports appears to be the most popular topic among the adversaries. The Convention of Pennsylvania is sitting. The result there will not reach you first through my hands. The divisions on preparatory questions, as they are published in the Newspapers, shew that the party in favor of the Constitution have 44 or 45. vs. 22 or 24. or thereabouts.
The inclosed paper contains two numbers of the Federalist. This paper was begun about three weeks ago, and proposes to go through the subject. I have not been able to collect all the numbers, since my return from Philada. or I would have sent them to you. I have been the less anxious as I understand the Printer means to make a pamphlet of them, when I can give them to you in a more convenient form. You will probably discover marks of different pens. I am not at liberty to give you any other key than that I am in myself for a few numbers & that one besides myself was a member of the convention. I wish you all happiness and remain my dear Sir Yr. affecte. friend
Js. Madison Jr.
